[Cite as Linndale v. State, 2014-Ohio-4024.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Village of Linndale et al.,                     :

                 Plaintiffs-Appellants,         :
                                                                    No. 14AP-21
v.                                              :             (C.P.C. No. 13CV-2640)

State of Ohio et al.,                           :          (REGULAR CALENDAR)

                 Defendants-Appellees.          :


                                          D E C I S I O N

                                   Rendered on September 16, 2014


                 McCarthy, Lebit, Crystal & Liffman Co., L.P.A., Charles A.
                 Nemer, Leslie E. Wargo and David A. Schafer; Dinsmore &
                 Shohl LLP, Mark A. Vander Laan and Bryan E. Pacheco;
                 George Simon, Law Director of Linndale, for appellants.

                 Michael DeWine, Attorney General, Richard N. Coglianese
                 and Holly W. Wallinger, for appellees State of Ohio, Secretary
                 of State Jon Husted, Ohio Attorney General Mike DeWine,
                 and Governor John R. Kasich.

                 Frost Brown Todd LLC, Philip K. Hartmann, Stephen J.
                 Smith and Yazan S. Ashra Wi, for amicus curiae The Ohio
                 Municipal League.

                   APPEAL from the Franklin County Court of Common Pleas

DORRIAN, J.
        {¶ 1} Plaintiffs-appellants, the villages of Linndale, Brice, West Mifflin, Belmore,
Amesville, West Millgrove, and Nashville ("appellants"), appeal from a judgment of the
Franklin County Court of Common Pleas denying their motion for summary judgment
and granting the motion to dismiss filed by defendants-appellees, State of Ohio, Attorney
General Michael DeWine, and Governor John R. Kasich (collectively "the state"). Because
we conclude that the legislation challenged by appellants violated the one-subject rule
No. 14AP-21                                                                             2

under the Ohio Constitution because it incorporated amendments to R.C. 4511.204 and
4511.205 regarding the use of handheld electronic communications devices while driving,
we reverse.
      {¶ 2} This appeal involves legislation, House Bill No. 606 ("H.B. 606"), that was
introduced in the Ohio House of Representatives and read for the first time on
November 21, 2012. As introduced, H.B. 606 made a single change to R.C. 1901.08,
reducing the number of full-time judges on the Youngstown Municipal Court by one. H.B.
606 was read for a second time in the House on November 27, 2012, and referred to the
House Committee on Judiciary and Ethics. It was reported out of committee, read for a
third time, and passed the House on December 5, 2012. H.B. 606 was then read in the
Senate for the first time on December 6, 2012. The bill was read a second time and
referred to the Senate Committee on Judiciary on December 11, 2012. The committee
added amendments to H.B. 606 eliminating certain mayor's courts and clarifying the
effect of state and municipal measures prohibiting texting while driving and returned a
substitute bill containing those amendments to the Senate, which read the bill for a third
time and passed it on December 13, 2012. The following day, the House of
Representatives voted to concur in the Senate amendments to H.B. 606. The statutory
changes contained in H.B. 606 became effective on March 22, 2013.
      {¶ 3} The final version of H.B. 606, as amended by the Senate Committee on
Judiciary, made changes to four statutes. It amended R.C. 1901.08 to reduce the number
of full-time judges on the Youngstown Municipal Court by one ("the Youngstown-
judgeship provision"). The bill amended R.C. 1905.01 to provide that, with certain
exceptions, mayor's courts may be held in municipal corporations with a population of
more than 200; it also created a specific exception to the population requirement for any
municipal corporation located entirely on an island in Lake Erie ("the mayor's-court
provision"). Finally, H.B. 606 amended R.C. 4511.204 and 4511.205 to provide that
prosecution under the state law prohibiting the use of a handheld electronic wireless
communications device to write, send or read a text-based communication while
operating a motor vehicle or the state law prohibiting any use of an electronic wireless
communications device by a holder of a probationary driver's license or a holder of a
temporary instruction permit under the age of 18 while operating a motor vehicle did not
No. 14AP-21                                                                                  3

preclude a prosecution for a substantially equivalent municipal ordinance based on the
same conduct and that, if an offender was convicted or pled guilty to both offenses, the
two offenses were allied offenses of similar import ("the texting-while-driving provision").
       {¶ 4} Appellants filed a complaint asserting that H.B. 606 was unconstitutional
because it violated the one-subject rule under the Ohio Constitution by combining the
mayor's-court provision and the texting-while-driving provision into the same legislation
as the Youngstown-judgeship provision. Appellants further claimed that the manner in
which the General Assembly adopted H.B. 606 violated the three-reading rule under the
Ohio Constitution. Finally, appellants argued that H.B. 606 was unconstitutional because
it classified municipal corporations differently based on population and did not apply
uniformly throughout Ohio.
       {¶ 5} The state moved to dismiss the complaint, arguing that appellants failed to
state a claim upon which relief could be granted. Appellants moved for summary
judgment, asserting they were entitled to judgment as a matter of law. The common pleas
court issued a judgment denying appellant's motion for summary judgment and granting
the state's motion to dismiss, concluding that H.B. 606 was not unconstitutional.
       {¶ 6} Appellants appeal from the trial court's judgment, assigning one error for
this court's review:
              The trial court erred in denying the Villages' motion for
              summary judgment, and granting the State's motion to
              dismiss, because H.B. 606 is unconstitutional.

       {¶ 7} We review de novo a trial court's dismissal of a complaint, pursuant to
Civ.R. 12(B)(6), for failure to state a claim upon which relief can be granted. Modern
Office Methods, Inc. v. Ohio State Univ., 10th Dist. No. 11AP-1012, 2012-Ohio-3587, ¶ 9.
Under the de novo standard, we independently review the record and afford no deference
to the trial court's decision. State v. Romage, 10th Dist. No. 11AP-822, 2012-Ohio-3381, ¶
6. "Dismissal for failure to state a claim upon which relief can be granted is proper if, after
all factual allegations are presumed to be true and all reasonable inferences are made in
favor of the non-moving party, it appears beyond doubt from the complaint that the
plaintiff could prove no set of facts warranting the requested relief." Modern Office at ¶ 9.
       {¶ 8} Additionally, because appellants' complaint involves challenges to the
constitutionality of a statute, we note that there is a presumption of constitutionality for
No. 14AP-21                                                                                 4

lawfully enacted legislation. State ex rel. Zeigler v. Zumbar, 129 Ohio St. 3d 240, 2011-
Ohio-2939, ¶ 24. "[B]efore a statute is struck down 'it must appear beyond a reasonable
doubt that the legislation and constitutional provisions are clearly incompatible.' " Id.,
quoting State ex rel. Dickman v. Defenbacher, 126 Ohio St. 142 (1955), paragraph one of
the syllabus.
       {¶ 9} Within appellants' sole assignment of error, they assert four arguments.
First, they argue that H.B. 606 violates the one-subject rule set forth in Article II, Section
15(D) of the Ohio Constitution. Second, they assert that the General Assembly violated the
three-reading rule in enacting H.B. 606, in violation of Article II, Section 15(C) of the Ohio
Constitution. Third, they claim that H.B. 606 violates Article XVIII, Section 1 of the Ohio
Constitution because it classifies municipalities differently based on population. Fourth,
appellants argue that H.B. 606 violates Article II, Section 26 of the Ohio Constitution
because it does not apply uniformly to all areas of the state. We will consider each of these
arguments in turn.
       I. One-Subject Rule
       {¶ 10} Article II, Section 15(D) of the Ohio Constitution provides that "[n]o bill
shall contain more than one subject, which shall be clearly expressed in its title." The
primary purpose of the one-subject rule is to prevent legislative "logrolling"—i.e., " 'the
practice of several minorities combining their several proposals as different provisions of
a single bill and thus consolidating their votes so that a majority is obtained for the
omnibus bill where perhaps no single proposal of each minority could have obtained
majority approval separately.' " State ex rel. Dix v. Celeste, 11 Ohio St. 3d 141, 142-43,
quoting 1A Sutherland, Statutes and Statutory Construction, Section 17.01 (4th Ed.1972).
Appellants argue that H.B. 606 is an example of impermissible logrolling, claiming that
the mayor's-court provision and the texting-while-driving provision were taken from
another bill that was stuck in committee and added at the last minute to an otherwise
noncontroversial bill intended solely to eliminate one judge from the Youngstown
Municipal Court.
       {¶ 11} The one-subject rule is mandatory and may result in the invalidation of
legislation. In re Nowak, 104 Ohio St. 3d 466, 2004-Ohio-6777, ¶ 54. However, there is a
strong presumption in favor of the constitutionality of a legislative enactment. Dix at 142.
No. 14AP-21                                                                                5

Accordingly, only "a manifestly gross and fraudulent violation" of the one-subject rule will
cause this court to invalidate a legislative enactment. Id. at 145. Where a court determines
that legislation contains more than one subject, it may determine which subject is primary
and which is an unrelated addition. The court may then sever the unrelated provisions
and preserve the portions of the bill relating to a single subject. State ex rel. Ohio
Academy of Trial Lawyers v. Sheward, 86 Ohio St. 3d 451, 500 (1999); State ex rel.
Hinkle v. Franklin Cty. Bd. of Elections, 62 Ohio St. 3d 145, 149 (1991).
        {¶ 12} Determining a statute's constitutionality depends primarily on a "case-by-
case, semantic and contextual analysis." Dix at 145. The fact that legislation contains
multiple topics is not necessarily fatal, as the Supreme Court of Ohio has declared that
"disunity of subject matter, not aggregation, is the polestar in assessing a violation of the
one-subject rule." In re Nowak at ¶ 59. Where legislation contains multiple topics, "[t]he
pivotal question is whether [the] topics share a common purpose or relationship so that
they unite to form a single subject for purposes of [the one-subject rule]." Akron Metro.
Housing Auth. Bd. of Trustees v. State, 10th Dist. No. 07AP-738, 2008-Ohio-2836, ¶ 20.
        {¶ 13} In Akron Metro. Housing, this court concluded that the challenged
legislation violated the one-subject rule by combining multiple provisions related to
different topics. The legislation at issue began in the Senate as a measure to amend R.C.
3735.27 to change the composition of certain metropolitan housing authorities. Id. at ¶ 2.
After passing the Senate with minor amendments, the legislation was introduced in the
House and referred to committee. The House committee amended the legislation with
several new provisions that amended four existing statutes and created a new statute. Id.
at ¶ 4. Analyzing the legislation, this court concluded that it contained at least three
topics: (1) alteration of the composition of boards of trustees of metropolitan housing
authorities situated in charter counties, (2) modification of the purposes and scope of
county and township zoning regulations, and (3) creation of a right for charter school
students to participate in extracurricular activities at traditional public schools. Id. at
¶ 20.
        {¶ 14} The state argued on appeal that the three topics shared the common
purpose of "the authority to regulate local housing." Id. at ¶ 22. This court concluded,
however, that the state's argument "stretche[d] the one-subject concept too far, in effect
No. 14AP-21                                                                                   6

rendering it meaningless." Id. at ¶ 23. The court found a "blatant disunity" of subject
matter in the bill, concluding that the modifications to the boards of trustees of certain
metropolitan housing authorities did not modify those boards' authority to provide
housing. Similarly, the provisions related to charter school student extracurricular
activities did not relate to the authority to regulate local housing. Id. The court
determined that it could not discern a "primary" subject matter of the legislation and,
therefore, could not sever any portion of it to save the remainder. Id. at ¶ 27. The court
held that the legislation constituted a manifestly gross and fraudulent violation of the one-
subject rule and, therefore, was unconstitutional in its entirety. Id. at ¶ 28. See also Riebe
Living Trust v. Concord Twp., 11th Dist. No. 2011-L-068, 2012-Ohio-981, ¶ 13-24
(considering the same bill addressed in Akron Metro. Housing and concluding that it
violated the one-subject rule).
       {¶ 15} Similarly, the Supreme Court of Ohio held that a bill that combined
provisions modifying the state's judiciary and local option liquor laws violated the one-
subject rule. Hinkle at 149. The legislation at issue in Hinkle contained several provisions
modifying the judicial system—it created an environmental division in the Franklin
County Municipal Court and a judge for that division, created the Clermont County
Municipal Court, added a common pleas judge in Lucas County, made revisions to
municipal and county court law, and changed the disposition of certain fines paid into
municipal and county courts. Id. at 148. The bill also changed the definition of the term
"residence district" for purposes of a local option ballot question related to the sale of
alcohol. Id. at 145-46. The party defending the statute argued that the topics in the
legislation all related to "election matters" because it provided for elective judicial offices
and related to local option elections. Id. at 148. The court rejected this reasoning,
analogizing that "[t]o say that laws relating to the state judiciary and local option have
elections in common is akin to saying that securities laws and drug trafficking penalties
have sales in common—the connection is merely coincidental." Id. The court held that the
section of the legislation changing the definition of a residence district for purposes of the
local option privilege violated the one-subject rule, and it severed that portion of the bill in
order to preserve the remainder. Id. at 149.
No. 14AP-21                                                                                 7

       {¶ 16} By contrast, in State v. Bloomer, 122 Ohio St. 3d 200, 2009-Ohio-2462, the
Supreme Court of Ohio upheld a piece of legislation against a one-subject rule challenge.
The legislation at issue in Bloomer contained provisions amending the process of
notifying offenders of post-release control and providing a mechanism for correcting
sentences where the trial court failed to notify the offender or incorporate post-release
control in the sentencing entry, as well as provisions related to the sealing of juvenile
court records. Id. at ¶ 10, 46. While concluding that post-release control and sealing
juvenile delinquency records were two distinct topics, the court concluded that they
shared a common relationship because they were related to the rehabilitation and
reintegration of offenders into society. Id. at ¶ 53. Therefore, combining these topics into a
single bill did not constitute a manifestly gross or fraudulent violation of the one-subject
rule. Id. at ¶ 56.
       {¶ 17} We conclude that the current case is more analogous to Akron Metro.
Housing and Hinkle than it is to Bloomer. H.B. 606 contains three distinct topics:
(1) elimination of one judgeship on the Youngstown Municipal Court; (2) an increase in
the population threshold for municipal corporations to hold mayor's courts from 100 to
200, with certain exceptions, thereby eliminating certain mayor's courts; and
(3) clarification that an individual may be prosecuted under the state law banning texting
while driving by any driver or operating any handheld device while driving for certain
classes of permit holders and a substantially equivalent municipal ordinance but that, if
convicted under both, the two offenses are allied offenses of similar import.
       {¶ 18} The state argues that these three provisions share the common purpose of
modifying the "authority, scope, and jurisdiction" of statutory courts. We agree that the
Youngstown-judgeship provision and the mayor's-court provision share a common
relationship of regulating the organization and structure of Ohio's statutory courts. Both
of these provisions modify statutes within Title 19 of the Revised Code, which governs
municipal, mayor's, and county courts. The state argues that the texting-while-driving
provision relates to the jurisdiction of statutory courts by preserving municipal
ordinances so that mayor's courts can maintain jurisdiction to hear violations of such
ordinances. However, this argument stretches the one-subject concept too far. Hinkle at
148; Akron Metro. Housing at ¶ 23. There is a blatant disunity between the texting-while-
No. 14AP-21                                                                               8

driving provision and the other portions of H.B. 606. The texting-while-driving provision
amends portions of Chapter 4511 of the Revised Code, which contains laws governing the
operation of motor vehicles and other traffic laws. Unlike the other two provisions in H.B.
606, the texting-while-driving provision does not relate to the number of judges or courts
in the state. Rather, it addresses the prosecution and punishment for specific violations of
the traffic laws. Therefore, we conclude that H.B. 606 violates the one-subject rule
because it contains provisions that share no relationship or common purpose.
       {¶ 19} Our analysis of H.B. 606 does not end with the conclusion that it violates
the one-subject rule. We also must consider whether it is possible to determine the
primary subject matter of the bill and thereby preserve that subject matter by severing the
unrelated portions. H.B. 606 was introduced as a measure that would eliminate one
judgeship on the Youngstown Municipal Court. This portion of the bill remained
unchanged despite subsequent amendments. Based on our analysis, we conclude that the
primary subject matter of H.B. 606 was the organization and structure of Ohio's statutory
courts. With respect to the amendments added during the legislative process, as explained
above, we conclude that the mayor's-court provision is consistent with the original
primary purpose of the legislation. This purpose may be preserved by severing the
texting-while-driving provision. Accordingly, we hold that the portions of H.B. 606
amending R.C. 4511.204 and 4511.205 are unconstitutional and must be severed.
       II. Three-Reading Rule
       {¶ 20} Appellants also argue that the General Assembly violated the three-reading
rule under the Ohio Constitution in the process of adopting H.B. 606. Article II, Section
15(C) of the Ohio Constitution states that "[e]very bill shall be considered by each house
on three different days, unless two-thirds of the members elected to the house in which it
is pending suspend this requirement, and every individual consideration of a bill or action
suspending the requirement shall be recorded in the journal of the respective house."
Appellants assert that the General Assembly violated this provision in enacting H.B. 606
because the final version as passed was only read once in the Senate after being amended
in committee and never read in the House, with the House concurring in the Senate
amendments without reading the legislation.
No. 14AP-21                                                                                 9

       {¶ 21} With respect to the three-reading rule, the Supreme Court of Ohio has held
that "a legislative Act is valid if the requisite entries are made in the legislative journals
and there is no indication that the subject matter of the original bill was 'vitally altered'
such that there is no longer a common purpose or relationship between the original bill
and the bill as amended." (Emphasis sic.) State ex rel. AFL-CIO v. Voinovich, 69 Ohio
St.3d 225, 233 (1994). In Voinovich, the court expounded on its prior decision in Hoover
v. Bd. of Cty. Commrs., 19 Ohio St. 3d 1 (1985). The Hoover case involved a situation
where, after legislation was introduced and read three times in the Senate, a House
committee stripped the original language from the bill and substituted completely
different content. Because the final version of the bill had not been read three times in the
Senate, the Hoover court held that the plaintiffs stated a claim for a violation of the three-
reading rule. Voinovich at 232, citing Hoover at 5. By contrast, the court concluded that
the legislation at issue in Voinovich had been heavily amended in both chambers of the
General Assembly and by a conference committee, but held that the final version as
passed by both chambers retained its common purpose with the earlier versions read in
each chamber. Id. at 234. Thus, unlike the legislation in Hoover, the bill at issue in
Voinovich had not been "vitally altered" and did not violate the three-reading rule. See
also ComTech Sys., Inc. v. Limbach, 59 Ohio St. 3d 96, 100 (1991) (holding that an
amendment imposing sales tax on automatic data processing and computer services did
not vitally alter an appropriations bill because "[r]aising and spending revenue are at the
heart of an appropriations bill; adding a new taxable transaction does not vitally alter this
scheme").
       {¶ 22} Having concluded that that the texting-while-driving provision must be
severed from H.B. 606 as a violation of the one-subject rule, we are left with the question
of whether the amendment of H.B. 606 by the Senate Committee on Judiciary "vitally
altered" the bill by adding the mayor's-court provision, such that it was necessary for each
chamber to have three readings of the amended bill. We conclude that the amendment
did not vitally alter the bill. H.B. 606 initially addressed the sole topic of eliminating one
judgeship on the Youngstown Municipal Court. The General Assembly's journals indicate
that this version was read three times in the House of Representatives and twice in the
Senate. The amendment to H.B. 606 made by the Senate committee added an additional
No. 14AP-21                                                                               10

topic: increasing the population threshold for municipal corporations to hold mayor's
courts from 100 to 200, with certain exceptions, thereby eliminating certain mayor's
courts. As explained above, while the amended bill contained two topics, they shared a
common relationship of regulating the organization and structure of Ohio's statutory
courts. Therefore, the amended version of H.B. 606 retained a common purpose with the
original version. Under these circumstances, the bill was not vitally altered by the
amendment and, because the legislative journals reflect that each chamber read the bill
three times, the process under which it was adopted did not violate the three-reading rule.
       {¶ 23} Finally, we note as well that the third version of the bill considered by the
full Senate contained the mayor's-court amendment. At this time, members of the Senate
could have moved that the amendment be stripped or otherwise altered. They did not.
The Senate passed the version of the bill with the amendment. Because this version was
different from the version passed by the House, it was returned to the House for further
consideration.   At this time, members of the House could have moved that the
amendment be stripped or otherwise altered. They did not. The House concurred with
the version containing the amendment, thereby foregoing the opportunity to further
consider and debate the bill in a conference committee. Both the Senate and the House
had opportunities to consider the version of the bill with the mayor's-court amendment
consistent with the purpose of the three-reading requirement.
       III. Classification of Municipalities By Population
       {¶ 24} Appellants also argue that H.B. 606 violates Article XVIII, Section 1 of the
Ohio Constitution by classifying municipalities differently based on population. Article
XVIII, Section 1 provides that municipal corporations are classified into cities and
villages, with all municipal corporations having a population over 5,000 classified as cities
and all other municipal corporations classified as villages. The Supreme Court of Ohio
explained that this clause was adopted in 1912 in response to the General Assembly's
practice of imposing an increasing number of classifications and grades of cities, villages,
and other municipal corporations. Elyria v. Vandemark, 100 Ohio St. 365, 370-71 (1919).
As a result of Article XVIII, Section 1, the General Assembly "is without authority to make
further classification [of municipalities] for the purpose of legislation affecting municipal
government." Id. at syllabus. Thus, for example, a statute classifying cities according to
No. 14AP-21                                                                                 11

population and making city council salaries dependent on population is unconstitutional.
Mansfield v. Endly, 38 Ohio App. 528, 534 (5th Dist.1931), aff'd 124 Ohio St. 652.
       {¶ 25} R.C. 1905.01 confers jurisdiction on certain municipalities to maintain
mayor's courts but does not require those municipalities to have mayor's courts. See State
ex rel. Boston Hts. v. Petsche, 27 Ohio App. 3d 106, 107 (9th Dist.1985). Appellants argue,
therefore, that the amendments to R.C. 1905.01 contained in H.B. 606 did not abolish
courts but, rather, limited certain municipalities' ability to convene a mayor's court based
on population size. Thus, appellants argue that H.B. 606 classifies and distinguishes
municipal powers based on population, in violation of Article XVIII, Section 1.
       {¶ 26} The constitution provides that "[t]he judicial power of the state is vested in a
supreme court, courts of appeals, courts of common pleas and divisions thereof, and such
other courts inferior to the Supreme Court as may from time to time be established by
law." Article IV, Section 1, Ohio Constitution. Under this clause, the General Assembly has
the exclusive power to create "inferior" courts, also referred to as statutory courts. State ex
rel. Ramey v. Davis, 119 Ohio St. 596, 602 (1929). Pursuant to this authority, the General
Assembly has established municipal courts, county courts, and mayor's courts. See Lingo
v. State, 138 Ohio St. 3d 427, 2014-Ohio-1052, ¶ 9 (referring to municipal, county, and
mayor's courts as statutory courts). Because the General Assembly is vested with exclusive
power to create statutory courts, a municipality may not create a mayor's court by local
ordinance; authorization for such a court must come from the General Assembly. State ex
rel. Cherrington v. Hutsinpiller, 112 Ohio St. 468 (1925), syllabus ("The municipalities of
this state have no power, by charter or otherwise, to create courts and appoint judges
thereof, such exercise of power being in violation of sections 1 and 10, [A]rticle IV, of the
Constitution of Ohio."); Petsche at 106 ("Section 1, Article IV of the Ohio Constitution
vests exclusive power in the General Assembly to create courts inferior to the Supreme
Court. Thus, the village of Boston Heights cannot create a mayor's court by local
ordinance."). Under Article IV, Section 1, the General Assembly also has authority to
abolish statutory courts. Kelley v. State, 94 Ohio St. 331, 336-37 (1916) ("Having authority
to create any such court in any section of the state, as in its opinion was necessary and
proper, and define its jurisdiction, the power of the Legislature to abolish such court or
curtail its function necessarily follows.").
No. 14AP-21                                                                                12

       {¶ 27} Appellants' interpretation of the amendments to R.C. 1905.01 contained in
H.B. 606 is an argument of form over function. Although the amendments did not
expressly abolish mayor's courts in specific named municipalities, they had the effect of
eliminating mayor's courts operating in any municipality with a population of 200 or less,
with certain exceptions. The General Assembly could have identified specific mayor's
courts in small municipalities to be eliminated. See State ex rel. Forchheimer v. Le Blond,
108 Ohio St. 41 (1923), syllabus ("The superior court of Cincinnati was created by the
Legislature, and the Legislature has the power to abolish it or to modify its jurisdiction.").
Instead of naming specific courts, however, the General Assembly used a population
threshold to define where mayor's courts could exist. We cannot conclude that this
method of exercising its powers under Article IV, Section 1 is clearly unconstitutional.
Thus, the amendments to R.C. 1905.01 were a valid exercise of the General Assembly's
exclusive power to define the structure of the system of statutory courts in Ohio by
establishing and, when it deems necessary, abolishing such courts. Kelley at 336-37.
       {¶ 28} Moreover, the Supreme Court of Ohio has held that "[n]one of the various
provisions of [A]rticle XVIII of the Constitution of Ohio are effective to abridge the
sovereignty of the state over municipalities in respect to its courts." Ramey at syllabus.
See also Geisinger v. Cook, 52 Ohio St. 2d 51 (1977), syllabus (holding that Article IV,
Section 15 of the Ohio Constitution, pertaining to changing the number of judges on
courts created by the constitution, did not limit the General Assembly's power to abolish
municipal courts). Therefore, we reject appellants' argument that H.B. 606 violates Article
XVIII, Section 1 of the Ohio Constitution.
       IV. Uniformity Clause
       {¶ 29} Finally, appellants argue that H.B. 606 violates the uniformity clause of the
Ohio Constitution, which provides that "[a]ll laws, of a general nature, shall have a
uniform operation throughout the state." Article II, Section 26, Ohio Constitution.
Appellants argue that H.B. 606 violates this clause because it permits a municipality
located entirely on an island in Lake Erie to have a mayor's court if its population is less
than 200, while municipalities in other parts of the state may not have mayor's courts
unless their population exceeds 200.
No. 14AP-21                                                                                13

       {¶ 30} Courts apply a two-part test in determining whether legislation violates the
uniformity clause. First, the court must determine whether the statute is a law of a general
or a special nature. Second, the court must determine whether the statute operates
uniformly throughout the state. Desenco, Inc. v. Akron, 84 Ohio St. 3d 535, 541 (1999). "A
law is general if the subject does or may exist in, and affect the people of, every county in
the state." Cuyahoga Cty. Veterans Serv. Comm. v. State, 159 Ohio App. 3d 276, 2004-
Ohio-6124 (10th Dist.), citing Simmons-Harris v. Goff, 86 Ohio St. 3d 1, 12 (1999).
Appellants argue that H.B. 606 is a general law because it applies to every municipality
and affects every person in Ohio. They assert that H.B. 606 does not operate uniformly
throughout the state because it provides an exception for any municipality located entirely
on an island in Lake Erie to have a mayor's court if it has a population of less than 200.
The trial court rejected appellants' uniformity clause claim, citing State ex rel. D'Alton v.
Ritchie, 97 Ohio St. 41 (1917). In D'Alton, the Supreme Court of Ohio stated that "[a] law
establishing a local court is not a law of a general nature, and is not required to have
uniform operation throughout the state." Id. at syllabus.
       {¶ 31} As explained above, the General Assembly has exclusive power under
Article IV, Section 1 of the Ohio Constitution to create statutory courts. See Ramey at 602.
In State ex rel. Sheets v. Bloch, 65 Ohio St. 370 (1901), the Supreme Court of Ohio
considered the constitutionality of legislation creating a "court of insolvency" in certain
counties. Id. at 370-71. Based on the conditions set forth in the legislation, only Cuyahoga
County was eligible to have a court of insolvency. Id. at 371. The Supreme Court
concluded that the legislation was constitutional despite the fact that it had the effect of
creating a court in only one county. The Supreme Court held that the uniformity clause
imposed a limit on the general legislative power vested in the General Assembly by Article
II, Section 1 of the Ohio Constitution. Id. at 390. However, the Supreme Court reasoned
that Article IV, Section 1 constitutes a "special grant of legislative power upon a particular
subject, which itself prescribes the rule for the government of the legislative body in the
exercise of that power." (Emphasis added.) Id. at 390-91. By the terms of Article IV,
Section 1, "[t]he only limitation placed upon the exercise of [the power conferred by
Article IV, Section 1], is that the courts so established shall be inferior to the Supreme
Court." Id. at 391. Therefore, the Supreme Court reasoned, the uniformity clause under
No. 14AP-21                                                                                 14

Article II, Section 26 of the Ohio Constitution did not limit the General Assembly's
authority to enact statutes establishing local courts pursuant to Article IV, Section 1. See
also Miller v. Eagle, 96 Ohio St. 106, 112 (1917) ("As was said in [Sheets], the General
Assembly is vested with full power to determine what courts inferior to the Court of
Appeals it will establish * * * and in the enactment of laws relating thereto is not subject to
the limitation imposed upon the legislative power in requiring all laws of a general nature
to have a uniform operation throughout the state."); Kelley v. State, 94 Ohio St. 331, 336
(1916) ("[T]he provisions of section 26 of article 2 of the Constitution have no application
to legislation enacted pursuant to the special grant of legislative power contained in
section 1 of article 4 of the Constitution."); Ex parte Hesse, 93 Ohio St. 230, 232-33
(1915).
          {¶ 32} We conclude that H.B. 606 was a valid exercise of the General Assembly's
authority under Article IV, Section 1 of the Ohio Constitution to establish and regulate
statutory courts. Pursuant to Sheets, the uniformity clause does not limit the General
Assembly's exercise of that power. Accordingly, we reject appellants' argument that H.B.
606 is unconstitutional because it violates the uniformity clause.
          {¶ 33} In summary, we conclude that H.B. 606 violated the one-subject rule by
combining the texting-while-driving provision in the same measure as the Youngstown-
judgeship provision and the mayor's-court provision. We hold that the texting-while-
driving provision must be severed in order to preserve the primary subject matter of the
legislation. We reject appellants' claims that the General Assembly violated the three-
reading rule in adopting H.B. 606. We further reject appellants' arguments that H.B. 606
violated the constitution by treating municipalities differently based on population and
that H.B. 606 violated the uniformity clause.
          {¶ 34} For the foregoing reasons, we sustain appellants' sole assignment of error.
We reverse the judgment of the Franklin County Court of Common Pleas and remand this
matter to that court for further proceedings in accordance with law and consistent with
this decision.
                                                      Judgment reversed; cause remanded.

                                    KLATT, J., concurs.
                        SADLER, P.J., concurs in part; dissents in part.
No. 14AP-21                                                                             15

SADLER, P.J., concurring in part, dissenting in part.
        {¶1}   Because I agree with the majority's conclusion that H.B. No. 606 violates
the one-subject rule but disagree with the conclusion that the process under which H.B.
No. 606's amendments were adopted did not violate the three-reading rule, I
respectfully concur in part and dissent in part.
        {¶2}   As the majority recognizes, after severing the texting-while-driving
provision from H.B. No. 606, we are left to consider whether the addition of the
mayor's-court provision vitally altered the bill such that it was necessary for each
chamber to have three readings of the amended bill.         The majority finds that the
mayor's-court provision and the Youngstown-judgeship provision share a common
relationship of "regulating the organization and structure of Ohio's statutory courts,"
and, thus, three readings were not required. (Majority, ¶ 22.)
        {¶3}   To reach said conclusion, it appears the majority employs the same test as
that used to determine whether H.B. No. 606 violated the single-subject rule. I am
cognizant that, when considering a challenge to legislation on the basis of a single-
subject violation, case law directs "[t]he pivotal question is whether [the] topics share a
common purpose or relationship so that they unite to form a single subject for purposes
of [the one-subject rule]." Akron Metro. Housing Auth. Bd. of Trustees v. State, 10th
Dist. No. 07AP-738, 2008-Ohio-2836, ¶ 20. Likewise, when considering a challenge to
legislation on the basis of the three-reading rule, State ex rel. Ohio AFL-CIO v.
Voinovich, 69 Ohio St. 3d 225 (1994), held that "a legislative Act is valid if the requisite
entries are made in the legislative journals and there is no indication that the subject
matter of the original bill was 'vitally' altered such that there is no longer a common
purpose or relationship between the original bill and the bill as amended." Id. at 233.
While I note the similarity in language, when read as a whole, I interpret Voinovich as
instructing that in addition to commonality, process is an important consideration as
well.
        {¶4}   The relators in Voinovich proposed that, to determine whether a bill has
been "vitally altered," one must consider the degree of amendment. The court rejected
such an interpretation and cautioned that the court "would be setting dangerous and
impracticable precedent if it undertook a duty to police any such difference of degree."
No. 14AP-21                                                                           16

Id. Therefore, the court stated, "[i]nstead, we must look to the underlying purpose of
the three-consideration provision," which is "to prevent hasty action and to lessen the
danger of ill-advised amendment at the last moment. The [three-consideration] rule
provides time for more publicity and greater discussion and affords each legislator an
opportunity to study the proposed legislation, communicate with her or her
constituents, note the comments of the press and become sensitive to public opinion."
Id. at 233-34, quoting Hoover v. Bd. Franklin Cty. Commrs., 19 Ohio St. 3d 1, 8 (1985)
(Douglas, J., concurring). Even if the Youngstown-judgeship provision and the mayor's-
court provision can be said to share a common purpose of regulating the organization
and structure of Ohio's statutory courts, I cannot find that the process utilized here
meets the purpose of the three-reading rule.
      {¶5}    In Voinovich, after many amendments, the final version of the bill was
reread only once in each chamber. Nonetheless, the Voinovich court found the process
met the purpose of the three-reading rule because (1) through its amendments, the bill
retained its common purpose of modifying workers' compensation laws, (2) both houses
deliberated upon the bill and its amendments for several months, (3) hearings were held
and the issues were openly debated, and (4) the Governor stimulated the debate by
announcing in the press that he would veto any appropriations bill that did not also
substantially reform the underlying workers' compensation system. Therefore, the court
concluded "[i]t would be difficult to characterize this activity as 'hasty action' that
precipitated 'ill-advised amendment at the last moment.' " Id. at 234.
      {¶6}    Thus, the Voinovich court considered not only commonality but also
process.   In my view, the process here differs starkly from that in Voinovich.       In
Voinovich, the final version of the bill was reread once in each chamber, while here the
final version of the bill was reread once in only one chamber, the Senate. Additionally,
in the case before us, the three readings in the House occurred within a few weeks,
specifically, November 12, November 27, and December 5, 2012, and the three readings
in the Senate occurred over eight days. As set forth in the majority's decision, H.B. No.
606 was first read in the Senate on December 6. On December 11, the bill was read for
the second time and referred to the Senate Committee on Judiciary. Two days later,
December 13, the bill with amendments was read in the Senate, and the Senate passed it
No. 14AP-21                                                                              17

on the same day. The following day, the House concurred in the Senate amendments.
Hence, there is no indication that both chambers deliberated the amendments for any
length of time. Additionally, there is no indication in this case that any debates or
hearings occurred as the amendments to H.B. No. 606 were read in the Senate on
December 13, and, by the following day, it had passed both the House and the Senate
without any reading of the amendments having occurred in the House. Nor is there any
indication in the record that this matter was given any publicity so as to stimulate any
debate, as was the case in Voinovich.
       {¶7}   As stated in Voinovich, the purpose of the three-reading rule is to provide
time for publicity, discussion, and an opportunity for legislators to study the legislation
and confer on the issues.      Instead, it appears from this record that the process
undertaken to enact the mayors-court provision, one that affects every Ohio municipal
corporation with populations of 200 persons or less thereby eliminating some mayor's
courts in their entirety, was not only swift but also unanticipated. Thus, even if I were to
agree that the two provisions share a common purpose or relationship, I cannot
conclude that the purpose of the three-reading rule was met in this case such that there
has been no violation of the same.
       {¶8}   Based on the foregoing, I conclude that the process under which H.B. No.
606 was adopted violated the three-reading rule, and I respectfully dissent from the
majority's conclusion otherwise. Having determined that H.B. No. 606 violates the
three-reading rule, I need not consider appellant's remaining two arguments and find
them moot.
       {¶9}   For all of the above-stated reasons, I respectfully concur in part and
dissent in part.

                                __________________